Citation Nr: 1225396	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-33 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of a service connection for a skin disability to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for a skin disability to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served active duty from June 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The reopened claim of service connection for a skin disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in March 1980, the RO denied service connection for a skin disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

2.  The additional evidence presented since the rating decision in March 1980 by the RO, denying service connection for a skin disability relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The rating decision in March 1980 by the RO, denying service connection for a skin disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2011).




2.  The additional evidence presented since the rating decision in March 1980 is new and material, and the claim of service connection for a skin disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011)

The Veterans Claims Assistance Act of 2000 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claim, further discussion here of compliance with the VCAA with regard to finality is not necessary.  

Under the duty to assist, the Board is directing additional development of the reopened claim of service connection. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

In the rating decision in March 1980, the RO denied service connection for a skin disability, because there was no evidence that related the Veteran's skin condition to service.  The evidence of record at the time of the rating decision in March 1980 consisted of service treatment records, a report of VA examination, and statements of the Veteran.  







After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 

Reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

In May 2007, the Veteran filed the current claim to reopen.  

In a rating decision in May 2008, the RO reopened the claim and denied the claim on the merits.  The Veteran appealed the decision.  Whether or not the RO reopened claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's claim was received in 2007, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).




For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Additional Evidence 

Since the final rating decision in March 1980, the additional evidence includes a medical opinion by a private physician, who stated that the Veteran's exposure to the intense sun in Southeast Asia contributed to the Veteran's current skin problems, namely, precancerous changes on the face and neck and a history of multiple skin cancers, which undoubtedly were related to the Veteran's time spent in Vietnam.  

This evidence is new and material under 38 C.F.R. § 3.156 as it relates to an unestablished fact necessary to substantiate the claim, that is, that the Veteran's skin condition may be associated with an injury, disease, or event in service, the lack of such evidence was the basis for the previous denial of claim, and the claim of service connection is reopened.

ORDER

As new and material evidence has been presented, the claim of service connection for a skin disability is reopened, and to this extent only the appeal is granted.



REMAND

On the reopened claim of service connection, the service treatment records show a single complaint of a skin rash in February 1970, and the diagnostic impression was pityriasis rosea. 

After service, private medical records document a skin rash in February 1996, actinic keratoses from April 2006 to November 2007, and basal cell carcinoma in November 2007.

In June 2007, a private physician stated that the Veteran's sun exposure in Vietnam was contributing to the Veteran's current skin problems, namely, extensive sun damage, precancerous lesions, and a history of multiple skin cancers.  

On VA examination in May 2008, the examination was limited to the question of whether the Veteran currently has a skin condition related to pityriasis rosea in service.  The VA examiner was not asked to address the evidence of extensive sun damaged skin, precancerous lesions, and a history of multiple skin cancers. 

As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records from Dr. Alvin Zellickson since 1969, from the Nicollet Dermatology Department, and from the University of Minnesota.  





2.  Afford the Veteran a VA dermatology examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's current skin problems, including actinic keratoses and skin cancers, are related to sun exposure in Vietnam from November 1968 to November 1969.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, if so, identify the other potential causes, when the sun exposure in Vietnam is not more likely than any other to cause the current skin problems and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering a review of the medical literature, if necessary, and current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review. 

3.  After the above development, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


